Citation Nr: 0523570	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  01-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for renal glycosuria. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.    

In September 2001, the veteran testified at a hearing before 
the Veterans Law Judge, who is deciding the claim.  A 
transcript of the hearing is in the record. 

In April 2002, the Board directed its own Evidence 
Development Unit to obtain VA records and to have the veteran 
examined, both of which were completed in December 2002.  In 
July 2003, due to changes in the law and VA policy, the Board 
remanded the case to the RO so that the RO could review the 
additional evidence obtained by the Board.  The RO considered 
the additional evidence and discussed the evidence in the 
supplemental statement of the case issued in November 2004.  
As the RO completed the Board's remand directive, no further 
action is needed to ensure compliance.  Stegall v. West, 
11 Vet.App. 268 (1998).

In a November 2004 rating decision, the RO denied service 
connection of diabetes mellitus.  The veteran has a one-year 
period, beginning December 20, 2004, to appeal the November 
2004 rating decision. 


FINDING OF FACT

Renal glycosuria is asymptomatic and is unrelated to diabetes 
mellitus. 




CONCLUSION OF LAW

The criteria for compensable rating for renal glycosuria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.119, Diagnostic Codes 7913, and 4.115b, Diagnostic 
Code 7532 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in July 
2004, which followed the September 2000 adjudication of the 
claim.  The notice included the type of evidence needed to 
substantiate the claim, namely, evidence that the 
service-connected disability had gotten worse.  The veteran 
was also informed that VA would obtain VA records and records 
of other Federal agencies and that he could submit private 
medical records or with his authorization VA would obtain 
private medical records on his behalf.  The RO requested that 
the veteran submit any evidence in his possession that 
pertained to the claim.  The veteran was given 60 days to 
respond. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

In April 2002, the Board requested that the veteran have a 
genitourinary examination by VA to determine the severity of 
renal glycosuria.  The examination was conducted in December 
2002.  In his comments, the examiner recommended that the 
veteran's record be reviewed by an endocrinologist.  In the 
July 2004 VCAA notice, the RO told the veteran that another 
examination was requested.  The RO then requested a medical 
opinion, rather than an examination, by an endocrinologist, 
which was obtained in August 2004.  In September and October 
2004, the veteran stated that he went to the examination in 
August 2004 and he was told that it was canceled and that it 
would be rescheduled.  He has requested another examination. 

Generally, reexaminations will be required if the evidence 
indicates there has been a material change in the disability 
or that the current rating may be incorrect.  As neither of 
these precedent conditions is shown, a reexamination is not 
warranted. 38 C.F.R. § 3.327(a).  While the notice about 
another examination in July 2004 was inaccurate and the 
veteran was clearly inconvenienced, neither is a basis for 
reexamination. 

As VA records and a medical opinion have been obtained and VA 
examinations provided, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been fulfilled. 

Factual and Procedural Background 

The service medical and personnel records show that the 
veteran was medically discharged from service because of 
renal glycosuria of undetermined cause.  

In a 1946 rating decision, the RO granted service connection 
for renal glycosuria and assigned a zero percent rating, 
effective the day following separation from service.  The 
zero percent rating has remained in effect and unchanged 
since then. 

Current Claim 

The veteran filed his current claim in March 2000. 

On VA examination in July 2000, the examiner reported that he 
had reviewed the veteran's file.  The examiner noted that 
during service the veteran had renal glycosuria, but diabetes 
was not found, and that after service the veteran developed 
diabetes mellitus in the 1980s that was initially controlled 
with diet and more recently and currently by medication.  The 
veteran denied acute nephritis.  The level of urine glucose 
was normal.  The diagnoses were diabetes mellitus and history 
of renal glycosuria.  The examiner commented that there was 
no evidence to support the assertion that renal glycosuria in 
the absence of diabetes predisposed one to the later 
development of diabetes. 

In the September 2000 rating decision, now on appeal, the RO 
denied a compensable rating for renal glycosuria under 
Diagnostic Code 7319. 

Private medical records, dated from December 1999 to February 
2001, disclose that on once occasion there was a trace amount 
of urine glucose. 

In September 2001, the veteran testified that he was put on a 
diet to control his blood sugar. 

VA records from 2000 to 2002 disclose the veteran was seen 
periodically for diabetes mellitus.  

On VA examination in December 2002, the examiner reported 
that he had reviewed the veteran's file, and the examiner 
reiterated the same history as previously reported on the VA 
examination in July 2000.  In addition, the examiner noted 
that the veteran had persistent normal renal function by 
laboratory reports.  The examiner recommended that the 
veteran's file be reviewed by an endocrinologist.  The 
impressions were diabetes mellitus, initially controlled with 
diet and recently by medication, and a history of renal 
glycosuria. 

In July 2004, the RO then requested that the veteran's file 
be reviewed by an endocrinologist and asked the 
endocrinologist to express an opinion as to whether the 
veteran had symptoms associated solely with renal glycosuria 
and whether diabetes is related to renal glycosuria. 

In August 2004, after a review of the veteran's file, the 
Chief of Endocrinology at a VA medical center reported that 
renal glycosuria is not a disease but rather a physiological 
difference in the handling of glucose by the renal tubule 
where sugar is spilled into the urine.  The physician stated 
that there are no symptoms or physical signs of renal 
glycosuria, and that there is no relationship between renal 
glycosuria and the later development of diabetes mellitus. 

In October 2004, the veteran submitted extracts describing 
glycosuria and renal failure. 

General Rating Policy 

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Analysis 

The veteran asserts that he must use a diet to control renal 
glycosuria, which warrants a 10 percent rating. 

The RO has rated renal glycosuria by analogy to diabetes 
mellitus under Diagnostic Code (DC) 7913.  The criterion for 
a 10 percent rating under DC 7913 is management of the 
condition by restricted diet only.  While the veteran has 
asserted in his statements and testimony that renal 
glycosuria is controlled by diet, the medical evidence has 
consistently shown since 2000 that the veteran's diabetes, 
not renal glycosuria, was controlled by diet, as reported on 
VA examinations in July 2000 and December 2002.  And the 
medical evidence also shows that renal glycosuria is 
unrelated to diabetes as expressed by VA physicians in July 
2000 and August 2004.  In the absence of a medical finding 
that renal glycosuria is controlled by diet, the criterion 
for a 10 percent rating under DC 7913 has not met. 

The Board has also considered the disability under Diagnostic 
Code 7532, pertaining to a renal tubular disorder manifested 
by renal glycosuria.  
A renal tubular disorder associated with renal glycosuria is 
rated 20 percent when symptomatic or the condition may be 
rated as renal dysfunction.  Renal dysfunction with constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling, is 30 percent disabling.  
38 C.F.R. §§ 4.115a, 4.115b, DC 7532.  Historically and 
currently, there is no medical evidence that the veteran 
suffers from either a symptomatic renal tubular disorder or 
renal dysfunction as the veteran has persistent normal renal 
function by laboratory reports as noted on VA examination in 
December 2002. 

As the veteran's renal glycosuria is asymptomatic and as it 
has not been associated with diabetes, a renal tubular 
disorder, or renal dysfunction, the criteria for a 
compensable rating under either DC 7913 or DC 7532 have not 
been met.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

ORDER

A compensable rating for renal glycosuria is denied.


____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


